Citation Nr: 0427279	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include biopolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty for training from 
September 1987 to February 1988 and from February 20, 1993 to 
March 13, 1993.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant testified at a Decision Review 
Officer hearing in April 2003.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Based upon a preliminary review of the record, the Board 
finds that additional development must be accomplished prior 
to further appellate review of this case. The appellant 
claims that her pre-existing biopolar disorder was aggravated 
during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the pre-
existing condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994).

Service medical records reveal that for 4 days in March 1993 
the appellant was hospitalized for a paranoid delusional 
disorder.  A chronic acquired psychiatric disorder had been 
diagnosed prior to service.  Private medical records reflect 
that a bipolar disorder was initially diagnosed in 1980, and 
that the appellant has been receiving treatment for a 
variously diagnosed psychiatric disorder since the 1980s.  
The record includes a private medical opinion stating the 
appellant's disorder was aggravated by service.  In a May 
2003 opinion, Dr. RAM opined that the appellant's bipolar 
condition was extremely aggravated and exacerbated by 
conditions in the Army Reserves.  He stated that the 
appellant continued to suffer from stress she endured in the 
military.  A VA examination, with a medical opinion based on 
review of the entire record, is needed to clarify whether the 
appellant's psychiatric disability was indeed aggravated in 
service.

And since the case is being remanded anyway, there is an 
opportunity to ensure that VCAA notice is in complete 
compliance with controlling guidelines.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory provisions, 
implementing regulations, and all 
interpretative authority, including 
precedent Court decision guidelines.  The 
appellant and her representative should 
be afforded the opportunity to respond.

2.  Then, the RO should arrange for a VA 
psychiatric examination to ascertain the 
nature and etiology of the appellant's 
psychiatric disability.  The appellant's 
claims file must be available to the 
examiner for review.  Upon review of the 
claims file and examination of the 
appellant, the examiner should indicate 
the correct diagnosis for the appellant's 
current psychiatric disability opine 
whether it is at least as likely as not 
that the diagnosed disorder represents a 
psychiatric entity that pre-existed 
service and was/was not aggravated in 
service; represents a psychiatric entity 
that was incurred in service or is 
related to service; or represents a 
psychiatric disability that is otherwise 
related to service.  The examiner should 
note/comment on the opinions already of 
record.  If the examiner determines that 
the appellant's psychiatric disability 
picture is one of pre-service psychiatric 
disability that was aggravated during a 
period of active duty for training (dates 
noted above), the examiner should 
identify the records supporting such 
conclusion, and should distinguish, to 
the degree possible, symptoms that pre-
existed the active period for training 
from the symptoms which reflect 
aggravation.  .  The examiner should 
explain the rationale for any opinion 
given.

3.  The RO should then re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental statement of 
the case should be issued, and the 
appellant and her representative should 
have the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


